Judgment, *717Supreme Court, New York County (Felice Shea, J.), rendered June 9, 1995, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him to a term of 12V2 to 25 years, unanimously affirmed.
After providing defendant with ample opportunity to be heard, the court properly denied defendant’s motion to withdraw his plea, without holding a hearing. The court’s familiarity with the case and specific inquiry as to allegations of coercion and ineffective assistance of counsel were adequate to determine that defendant’s favorable plea agreement had been knowingly and voluntarily entered. Defendant’s claim of ineffective assistance of counsel was unsubstantiated (see, People v Ford, 86 NY2d 397, 404), and his claim of “coercion” was based solely on counsel’s appropriate warnings of the risks of proceeding to trial (People v Spinks, 227 AD2d 310, lv denied 88 NY2d 995). Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.